         Case 3:19-mj-71440-MAG Document 22 Filed 08/13/20 Page 1 of 3




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   CHARLES L. KREINDLER, Cal. Bar No. 119933
 3 333 South Hope Street, 43rd Floor
   Los Angeles, California 90071-1422
 4 Telephone: 213.620.1780
   Facsimile: 213.620.1398
 5 E mail       ckreindler@sheppardmullin.com
 6 Attorneys for AMITY HOME HEALTH
     CARE INC.
 7
 8                            UNITED STATES DISTRICT COURT
 9                           NORTHERN DISTRICT OF CALIFORNIA
10                               SAN FRANCISCO DIVISION
11 UNITED STATES OF AMERICA,                      Case No. 3:19-mj-71440-MAG
12            Plaintiff,
                                                  STIPULATION AND ORDER
13            v.                                  CONTINUING PRELIMINARY
                                                  HEARING OR ARRAIGNMENT
14 AMITY HOME HEALTH CARE INC.,                   FROM AUGUST 14, 2020 TO
                                                  SEPTEMBER 18, 2020
15            Defendant.
16
17            The parties, by and through their undersigned counsel, hereby agree and
18 stipulate as follows:
19            WHEREAS, defendant Amity Home Health Care Inc. is presently scheduled
20 to appear before this Court on August 14, 2020 for preliminary hearing or
21 arraignment;
22            WHEREAS, the parties are continuing to exchange discovery and information
23 in furtherance of discussions about a potential resolution;
24            WHEREAS, the parties seek additional time to complete this exchange and
25 determine whether a preliminary hearing is necessary;
26            WHEREAS, the parties have had to accommodate delays occasioned by the
27 coronavirus, which has necessitated working from home and constrained counsel’s
28 availability to meet and confer;
                                                -1-                 Case No. 3:19-mj-71440-MAG
     SMRH:4825-4555-7959.1                               STIPULATION AND ORDER CONTINUING
                                                      PRELIMINARY HEARING OR ARRAIGNMENT
         Case 3:19-mj-71440-MAG Document 22 Filed 08/13/20 Page 2 of 3




 1            NOW, THEREFORE, the parties AGREE and STIPULATE that the
 2 preliminary hearing or arraignment currently scheduled for August 14, 2020 should
 3 be continued to September 18, 2020. The parties further AGREE and STIPULATE
 4 that the time between August 14, 2020 and September 18, 20120 should be excluded
 5 under the Speedy Trial Act. Given the need for defense counsel and government
 6 counsel to continue exchanging discovery and information in furtherance of a
 7 potential resolution, and taking into account delays occasioned by the coronavirus,
 8 the parties agree that the failure to grant a continuance would deny the parties the
 9 reasonable time necessary for effective preparation, taking into account the exercise
10 of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
11            IT IS SO STIPULATED.
12
     Dated: August 13, 2020                           /s/ Charles L. Kreindler
13
                                                    CHARLES L. KREINDLER
14                                                    Attorneys for Defendant
                                                 AMITY HOME HEALTH CARE INC.
15
16
17 Dated: August 13, 2020                                 /s/ William Frentzen
                                                       WILLIAM FRENTZEN
18
                                                    Assistant United States Attorney
19
20
21
22                                           ORDER
23            By stipulation of the parties, and for good cause shown, the preliminary
24 hearing or arraignment for defendant Amity Home Health Care Inc. presently
25 scheduled for August 14, 2020 is hereby continued to September 18, 2020 at 10:30
26 a.m.
27            It is further ORDERED that the time between August 14, 2020 and
28 September 18, 2020 shall be excluded under the Speedy Trial Act. The Court finds
                                          -2-                  Case No. 3:19-mj-71440-MAG
     SMRH:4825-4555-7959.1                                STIPULATION AND ORDER CONTINUING
                                                       PRELIMINARY HEARING OR ARRAIGNMENT
         Case 3:19-mj-71440-MAG Document 22 Filed 08/13/20 Page 3 of 3




 1 that the ends of justice served by the continuance outweigh the best interest of the
 2 public and the defendant in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A). Further,
 3 the Court finds that the failure to grant a continuance would deny the parties the
 4 reasonable time necessary for effective preparation, taking into account the exercise
 5 of due diligence. See 18 U.S.C. § 3161(h)(7)(B)(iv).
 6            IT IS SO ORDERED.                                  S DISTRICT
                                                               TE           C
                                                             TA




                                                                                    O
                                                         S




                                                                                     U
 7 DATED: August 13, 2020




                                                        ED




                                                                                      RT
                                                                               E  D
                                                                         ORDER




                                                    UNIT
                                                                    O
                                                             IT IS S
 8




                                                                                         R NIA
                                                                               estmore




                                                    NO
 9                                                                      andis W
                                                              Judge K




                                                                                         FO
                                                     RT




                                                                                      LI
                                           KANDIS A.E WESTMORE




                                                        H
10




                                                                                    A
                                                     RN                C
                                           UNITED STATES            OF
                                                        D I S T MAGISTRATE JUDGE
                                                               RICT
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -3-                  Case No. 3:19-mj-71440-MAG
     SMRH:4825-4555-7959.1                             STIPULATION AND ORDER CONTINUING
                                                    PRELIMINARY HEARING OR ARRAIGNMENT
